UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10- Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 001-34850 PRIMO WATER CORPORATION (Exact name of registrant as specified in its charter) Delaware 30-0278688 (State of incorporation) (I.R.S. Employer Identification No.) 101 North Cherry Street, Suite 501, Winston-Salem, NC 27101 (Address of principal executive office) (Zip code) (336)331-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer☐ Accelerated filer☑ Non-accelerated filer☐ (Do not check if smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐ No ☑ As of October 28, 2016, there were 26,042,787 shares of our Common Stock, par value $0.001 per share, outstanding. PRIMO WATER CORPORATION FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2016 INDEX Page number PART 1. Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 30 Item 6. Exhibits 32 Signatures 33 PARTI – FINANCIAL INFORMATION Item 1. Financial Statements PRIMO WATER CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value information) September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ 2,302 $ 1,826 Accounts receivable, net 15,828 11,098 Inventories 8,352 7,092 Prepaid expenses and other current assets 803 529 Total current assets 27,285 20,545 Bottles, net 3,973 3,688 Property and equipment, net 34,432 31,997 Intangible assets, net 7,587 8,074 Other assets 490 183 Total assets $ 73,767 $ 64,487 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 13,709 $ 11,994 Accrued expenses and other current liabilities 4,449 3,748 Current portion of long-term debt and capital leases 4,271 172 Total current liabilities 22,429 15,914 Long-term debt and capital leases, net of current portionand debt issuance costs 16,024 19,903 Liabilities of disposal group, net of current portion, and other long-term liabilities 2,502 2,535 Total liabilities 40,955 38,352 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value - 10,000 shares authorized, none issued and outstanding – – Common stock, $0.001 par value - 70,000 shares authorized, 26,038 and 25,810 shares issued and outstanding at September 30, 2016 and December 31, 2015, respectively 26 26 Additional paid-in capital 282,254 281,476 Common stock warrants 7,492 7,492 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity 32,812 26,135 Total liabilities and stockholders’ equity $ 73,767 $ 64,487 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three months ended September 30, Nine months ended September 30, Net sales $ 35,504 $ 33,863 $ 102,185 $ 95,475 Operating costs and expenses: Cost of sales 24,435 24,359 71,351 70,120 Selling, general and administrative expenses 4,909 4,981 14,715 13,991 Non-recurring and acquisition-related costs 655 53 1,094 109 Depreciation and amortization 2,397 2,371 7,225 7,424 Loss on disposal of property and equipment 158 266 570 417 Total operating costs and expenses 32,554 32,030 94,955 92,061 Income from operations 2,950 1,833 7,230 3,414 Interest expense, net 477 491 1,436 1,514 Income from continuing operations 2,473 1,342 5,794 1,900 Loss from discontinued operations ) Net income $ 2,456 $ 1,324 $ 5,751 $ 1,813 Basic earnings per common share: Income from continuing operations $ 0.09 $ 0.05 $ 0.21 $ 0.08 Loss from discontinued operations ) Net income $ 0.08 $ 0.05 $ 0.20 $ 0.07 Diluted earnings per common share: Income from continuing operations $ 0.08 $ 0.05 $ 0.19 $ 0.07 Loss from discontinued operations ) Net income $ 0.08 $ 0.05 $ 0.19 $ 0.07 Weighted average shares used in computing earnings per share: Basic 28,900 25,295 28,066 24,992 Diluted 30,210 26,680 29,843 26,508 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Three months ended Nine months ended September 30, September 30, Net income $ 2,456 $ 1,324 $ 5,751 $ 1,813 Other comprehensive income (loss): Foreign currency translation adjustments, net ) ) 148 ) Comprehensive income $ 2,417 $ 1,056 $ 5,899 $ 1,308 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ 5,751 $ 1,813 Less: Loss from discontinued operations ) ) Income from continuing operations 5,794 1,900 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 7,225 7,424 Loss on disposal of property and equipment 570 417 Stock-based compensation expense 1,556 1,851 Non-cash interest expense 83 83 Realized foreign currency exchange loss and other, net ) 358 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) 196 Accounts payable 1,693 861 Accrued expenses and other liabilities 702 ) Net cash provided by operating activities 11,295 9,975 Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of bottles, net of disposals ) ) Proceeds from the sale of property and equipment 32 58 Additions to and acquisitions of intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under Revolving Credit Facility 33,500 20,600 Payments under Revolving Credit Facility ) ) Note payable and capital lease payments ) ) Stock option and employee stock purchase activity and other, net ) 74 Debt issuance costs and other ) – Net cash used in financing activities ) ) Cash used in operating activities of discontinued operations ) ) Effect of exchange rate changes on cash and cash equivalents 82 ) Net increase in cash and cash equivalents 476 1,070 Cash and cash equivalents, beginning of year 1,826 495 Cash and cash equivalents, end of period $ 2,302 $ 1,565 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 PRIMO WATER CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (In thousands, except per share amounts) 1. Description of Business and Significant Accounting Policies Business Primo Water Corporation (together with its consolidated subsidiaries, “Primo,” “we,” “our,” “us,” or “the Company”) is North America’s leading single source provider of multi-gallon purified bottled water, self-service refill water and water dispensers sold through major retailers in the United States and Canada. Unaudited Interim Financial Information The accompanying interim condensed consolidated financial statements have been prepared in accordance with our accounting practices described in our audited consolidated financial statements as of and for the year ended December31, 2015, and are unaudited. In the opinion of management, the unaudited interim condensed consolidated financial statements included herein contain all adjustments necessary to present fairly our financial position, results of operations and cash flows for the periods indicated.Such adjustments, other than nonrecurring adjustments that have been separately disclosed, are of a normal, recurring nature. The operating results for interim periods are not necessarily indicative of results to be expected for a full year or future interim periods. The unaudited interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes as of and for the year ended December31, 2015. The accompanying interim condensed consolidated financial statements are presented in accordance with the rules and regulations of the Securities and Exchange Commission and, accordingly, do not include all the disclosures required by generally accepted accounting principles in the United States (“U.S. GAAP”) with respect to annual financial statements. Certain significant accounting policies, in addition to those described below, are summarized in our 2015 Form 10-K. Certain 2015 amounts in the accompanying interim condensed consolidated financial statements have been reclassified to conform to the 2016 presentation, with no effect on stockholders’ equity or net income as previously presented. Revenue Recognition Revenue is recognized for the sale of multi-gallon purified bottled water upon either the delivery of inventory to the retail store or the purchase by the consumer. Revenue is either recognized as an exchange transaction (where a discount is provided on the purchase of a multi-gallon bottle of purified water for the return of an empty multi-gallon bottle) or a non-exchange transaction. Revenues on exchange transactions are recognized net of the exchange discount. Self-service refill water revenue is recognized as the filtered water is purchased by the consumer or retailer, which is measured by the water dispensing equipment meter. Revenue is recognized for the sale of our water dispenser products when title is transferred to our retail customers. We have no contractual obligation to accept returns nor do we guarantee sales. However, we will at times accept returns or issue credits for manufacturer defects or for units that were damaged in transit. Revenues are recognized net of an estimated allowance for returns using an average return rate based upon historical experience. In addition, we offer certain incentives such as coupons and rebates that are netted against and reduce net sales in the condensed consolidated statements of operations. With the purchase of certain of our water dispensers we include a coupon for a free multi-gallon bottle of purified water. No revenue is recognized with respect to the redemption of the coupon for a free multi-gallon bottle of water and the cost of the multi-gallon bottle of purified water is included in cost of sales. 7 Accounts Receivable All trade accounts receivable are due from customers located within the United States and Canada. We maintain an allowance for sales discounts, rebates and promotions based on our arrangements with customers. Accounts receivable, net included allowances for sales discounts, rebates and promotions of $678 and $586 at September 30, 2016 and December 31, 2015, respectively. Accounts receivable, net included allowances for doubtful accounts of $103 and $101 at September 30, 2016 and December 31, 2015, respectively. The allowance for doubtful accounts is based on a review of specifically identified accounts in addition to an overall aging analysis. Judgments are made with respect to the collectability of accounts receivable based on historical experience and current economic trends. Actual losses could differ from those estimates. Accounts receivable, net includes an allowance for returns of $1,058 and $965 at September 30, 2016 and December 31, 2015, respectively. The allowance for returns is computed using an average return rate based upon historical experience. Concentrations of Risk Our principal financial instruments subject to potential concentration of credit risk are cash, trade receivables and accounts payable. We invest our funds in a highly rated institution and believe the financial risk associated with cash and cash equivalents in excess of federally insured amounts is minimal. We perform ongoing credit evaluations of our customers’ financial condition and maintain allowances for doubtful accounts that we believe are sufficient to provide for losses that may be sustained on realization of accounts receivable. Stock-Based Compensation We estimate the grant date fair value of equity awards and amortize this value over the performance or service period. We measure the fair value of awards granted under the Primo Water Corporation Value Creation Plan (the “VCP”) and stock options using a Black-Scholes option pricing model which incorporates multiple complex and subjective inputs and assumptions (see “Note 4 – Stock-Based Compensation”). These variables include the expected term of the award, the expected stock price volatility over the expected term and risk-free interest rate. For restricted stock awards, we measure the fair value based upon the market price of our common stock on the date of the grant.Compensation expense is generally recognized on a straight-line basis over the service period. For awards with performance conditions, we begin recognizing compensation expense when it becomes probable that the performance condition will be attained. Stock-based compensation expense is reflected in selling, general, and administrative expenses. Basic and Diluted Earnings Per Share Earnings per share has been computed using the weighted average number of shares of common stock outstanding during each period. Diluted amounts per share include the dilutive impact, if any, of our outstanding potential common shares, such as stock options, restricted stock units and warrants. Diluted amounts per share also include the dilutive impact, if any, of contingently issuable shares related to awards under the VCP. As performance-based awards, such dilutive impact is based on the number of shares, if any, that would be issuable under the terms of the VCP if the end of the reporting period were the end of the contingency period. Once the issuance is no longer contingent, such shares are included in the computation of basic earnings per share. Potential common shares that are anti-dilutive are excluded from the calculation of diluted net loss per common share. Cumulative Translation Adjustment and Foreign Currency Transactions The local currency of our operations in Canada is considered to be the functional currency. Assets and liabilities of the Canada subsidiary are translated into U.S. dollars using the exchange rates in effect at the balance sheet date. Results of operations are translated using the average exchange rate prevailing throughout the period. The effects of unrealized exchange rate fluctuations on translating foreign currency assets and liabilities into U.S. dollars are presented as foreign currency translation adjustments, net included in other comprehensive income in the condensed consolidated statements of comprehensive income. With the exception of transaction gains and losses on certain intercompany balances which we have determined are of a long-term investment nature, realized gains and losses on foreign currency transactions are included in the condensed consolidated statements of operations. At September 30, 2016 and December 31, 2015, accumulated other comprehensive loss balances of $1,264 and $1,412, respectively, were related to unrealized foreign currency translation adjustments and transaction gains and losses on certain intercompany balances. 8 Non-recurring and Acquisition-Related C osts Transactions that are unusual in nature or which occur infrequently, but not both, are reported as non-recurring and acquisition-related costs on our condensed consolidated statements of operations. Non-recurring and acquisition-related costs were $655 and $1,094 for the three and nine months ended September 30, 2016, respectively, and were $53 and $109 for the three and nine months ended September 30, 2015, respectively.Non-recurring and acquisition-related costs include transaction expenses, including fees payable to financial, legal, accounting and other advisors, associated with the acquisition of Glacier Water Services, Inc. (“Glacier”), which is expected to close late in 2016. Refer to “Note 10 – Subsequent Events” for further description. Aquisition-related costs were $432 and $457 for the three and nine months ended September 30, 2016, respectively.Non-recurring and acquisition-related costs also include expenses associated with the strategic alliance agreement (the “DS Services Agreement”) with DS Services of America, Inc. (“DS Services”), including transition payments to certain former regional operators and legal expenses associated with litigation and arbitration proceedings against certain former regional operators. Such costs were $223 and $637 for the three and nine months ended September 30, 2016, respectively . All non-recurring and acquisition -related costs for 2015 were associated with the DSServices Agreement. Recent Accounting Pronouncements In April 2015, the Financial Accounting Standards Board (FASB) issued updated guidance requiring that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with the presentation of debt discounts. We have adopted the amendments of this updated guidance effective January 1, 2016 and retrospectively applied to all periods presented. The adoption resulted in the $386 reclassification of debt issuance costs, net from other assets to long-term debt and capital leases, net of current portion and debt issuance costs on the condensed consolidated balance sheets as of December 31, 2015. In May 2014, the FASB issued updated guidance which supersedes existing revenue recognition requirements in U.S. GAAP. The updated guidance requires that an entity recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, the guidance establishes a five-step approach for the recognition of revenue. In March, April and May 2016, the FASB issued further guidance to provide clarity regarding principal versus agent considerations, the identification of performance obligations and certain other matters. The updates are currently effective for annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. We are currently evaluating the impact of adopting this guidance on our consolidated financial statements. In February 2016, the FASB issued updated guidance requiring lessees to recognize for all leases (with the exception of short-term leases) at the commencement date: (1) a lease liability, which is a lessee's obligation to make lease payments arising from a lease, measured on a discounted basis, and (2) a right-of-use asset, which is an asset that represents the lessee's right to use, or control the use of, a specified asset for the lease term. The update is effective for fiscal years beginning after December 15, 2019, and interim periods within fiscal years beginning after December 15, 2020. We are currently evaluating the impact of adopting this guidance on our consolidated financial statements. 2. Discontinued Operations During 2012, we committed to a plan to sell the assets of the sparkling beverage appliances, flavorings, CO2 cylinders and accessories business sold under the Flavorstation brand as well as the Omnifrio single-serve business (the “Disposal Group”) and initiated an active program to execute this plan. In addition, we determined that the Disposal Group met all of the criteria for classification as discontinued operations. As a result, current and prior year amounts and disclosures reflect these operations as discontinued operations. For each period presented, loss from discontinued operations consisted primarily of selling, general and administrative costs associated with the resolution of contingencies and other matters that arose from and that are directly related to the operations of the Disposal Group before its disposal. Other long-term liabilities of the disposal group of $1,908 and $1,942 at September 30, 2016 and December 31, 2015, respectively, are presented within liabilities of disposal group, net of current portion, and other long-term liabilities on the condensed consolidated balance sheets. 9 3. D ebt and Capital Leases, net of Debt Issuance Costs Debt and capital leases, net of debt issuance costs are summarized as follows: September 30, December 31, Revolving Credit Facility $ – $ – Term Notes 20,000 20,000 Debt issuance costs ) ) Total Credit Facility 19,696 19,614 Capital leases 599 461 20,295 20,075 Less current portion ) ) Long-term debt and capital leases, net of current portion and debt issuance costs $ 16,024 $ 19,903 Revolving Credit Facility and Term Notes On June 20, 2014, we entered into a note purchase agreement (the “Credit Agreement”), which was subsequently amended on March 7, 2016, that provides up to $35,000 in secured indebtedness and consists of a $15,000 revolving credit facility (the “Revolving Credit Facility”) and $20,000 in term notes (the “Term Notes”). The Revolving Credit Facility matures on June 20, 2019 with all outstanding borrowings and accrued interest to be repaid on such date and the Term Notes mature on June 20, 2021 with all outstanding indebtedness and accrued interest to be repaid on such date. The Revolving Credit Facility and Term Notes are secured on a first priority basis by substantially all of our assets. Interest on outstanding amounts owed under the Term Notes is payable quarterly at the rate of 7.8%.Principal payments under the Term Notes are payable in five annual $4,000 installments beginning on June 20, 2017. Interest on outstanding borrowings under the Revolving Credit Facility is payable at our option at either (i) the Base Rate, defined as the greater of the Prime Rate, the Federal Funds Effective Rate plus 0.50% or the LIBOR for a three-month interest period plus 1.0%, plus in each such case a margin of 3.25% or (ii) a one-, two-, three- or six-month LIBOR rate, plus a margin of 4.25%. We are required to pay a commitment fee of 0.50% on the unused amount of the commitment under the Revolving Credit Facility. As of September 30, 2016, we had no outstanding borrowings and our availability was $15,000 under the Revolving Credit Facility. The Credit Agreement contains a number of affirmative and restrictive financial covenants (including limitations on dissolutions, sales of assets, investments, and indebtedness and liens) that use adjusted EBITDA (“Adjusted EBITDA”). Adjusted EBITDA is a non-U.S. GAAP financial measure that is calculated as income from continuing operations before depreciation and amortization; interest expense, net; non-cash, stock-based compensation expense; non-recurring and acquisition-related costs; and loss on disposal of property and equipment and other. The primary covenants included in the Revolving Credit Facility are as follows: (i) a ratio of consolidated total indebtedness to Adjusted EBITDA of no more than 2.75 to 1.00 as of the last day of each month (measured on a trailing four-quarter basis), (ii) a consolidated tangible net worth requirement measured at the end of each month of no less than $11,000 plus 50% of consolidated net income on a cumulative basis for each fiscal quarter beginning with the quarter ended June 30, 2014 (net losses are disregarded), and (iii) a ratio of Adjusted EBITDA to consolidated fixed charges of no less than 1.00 to 1.00 as of the last day of each quarter (measured on a trailing four-quarter basis). At September 30, 2016 we were in compliance with all covenants with: (i) a consolidated total indebtedness to Adjusted EBITDA ratio of 0.91 to 1.00, (ii) consolidated tangible net worth of $25,224 compared to the adjusted minimum of $15,031 and (iii) an Adjusted EBITDA to consolidated fixed charges ratio of 1.27 to 1.00. 10 4. Stock-Based Compensation Overview Total non-cash stock-based compensation expense by award type for all of our plans, all of which is included in selling, general and administrative expenses on our condensed consolidated statements of operations, was as follows: Three months ended September 30, Nine months ended September 30, Stock options $ 147 $ 152 $ 476 $ 390 Restricted stock 348 181 782 448 Value Creation Plan – 332 254 979 Employee Stock Purchase Plan 15 11 44 34 $ 510 $ 676 $ 1,556 $ 1,851 Value Creation Plan On May 7, 2012, we established the VCP, which was subsequently amended on May 14, 2013 and amended and restated on March 3, 2016.The VCP provides awards comprised of cash or equity grants for eligible employees as determined by the Compensation Committee, based on the attainment of certain performance-based targets. Our intention is that all awards under the VCP will be in the form of equity grants. The VCP provides for the issuance of up to three separate awards to eligible employees based on our attainment of financial targets of at least $15,000, $24,000 and $28,000 in Adjusted EBITDA for any fiscal year between 2014 and 2019. Once we attained the $15,000 Adjusted EBITDA target level during fiscal year 2015, the Adjusted EBITDA target level increased to $24,000 for subsequent fiscal years; and if we attain the $24,000 Adjusted EBITDA target level for a given fiscal year, the Adjusted EBITDA target level will increase to $28,000 for subsequent fiscal years. The award pool for the first issuance equaled 15.0% of the market capital appreciation of our stock from May 11, 2012 to March 11, 2016, the market close on the third full trading day after public announcement of financial results for 2015.On March 11, 2016, 3,035 shares were issued or deferred into the Primo Water Corporation Executive Deferred Compensation Plan (the “Deferred Compensation Plan”) related to the $15,000 Adjusted EBITDA target. The deferral of certain shares did not alter the existing vesting conditions, number of awards vested or the form of the awards issued under the VCP. The award pool for the second issuance is equal to 17.5% of the market capital appreciation of our stock from March 11, 2016 to the market close on the third full trading day after public announcement of the financial results for the fiscal year in which the $24,000 target is attained. The award pool for the third issuance would be equal to 20.0% of the market capital appreciation of our stock from the date of the second issuance to the market close on the third full trading day after public announcement of the financial results for the fiscal year in which the $28,000 target is attained. On March 11, 2016, a grant date was achieved with respect to the $24,000 Adjusted EBITDA target. As equity-classified awards, we determine the total compensation expense for awards under the VCP on their grant date based on the fair value method using the Black-Scholes option pricing model. The total fair value and the key assumptions used in the Black-Scholes model for the awards related to the $24,000 Adjusted EBITDA target were as follows: $24,000 Adjusted EBITDA Target Award Total fair value $ 7,730 Assumptions: March 11, 2016 closing stock price $ 9.39 Expected life of awards in years 1.7 Risk-free interest rate % Expected volatility % Dividend yield % 11 The expected life of awards under the VCP is determined based on an estimate of the weighted average time for the relevant target to be attained. The risk free interest rate is based on the U.S. Treasury rate for the expected life at the time of grant. The expected volatility is based on our historical volatility. As the VCP consists of awards with performance-based targets, we will begin recognizing compensation expense only when it becomes probable that the performance-based target will be attained. As of September 30, 2016, we do not believe it is probable that the $24,000 Adjusted EBITDA target will be attained. We will perform an on-going analysis to determine probability of achievement of the $24,000 Adjusted EBITDA target. If attainment of that target becomes probable prior to the expiration of the VCP, we will record a cumulative catch-up of the compensation expense based on the portion of the requisite service period already past and will continue to recognize compensation expense through the end of the service period. 5. Commitments and Contingencies Omnifrio Single-Serve Beverage Business Deferred purchase price payments totaling $1,908 and $1,942 were included within liabilities of disposal group, net of current portion, and other long-term liabilities on the condensed consolidated balance sheets as of September 30, 2016 and December 31, 2015, respectively. These payments were related to the April 11, 2011 acquisition of certain intellectual property and other assets from the seller, Omnifrio Beverage Company LLC (“Omnifrio”). On July 19, 2013, we entered into a conditional settlement and release agreement with Omnifrio and certain other parties pursuant to which we agreed to, among other things, use commercially reasonable efforts to sell the assets purchased from Omnifrio in April 2011 and to provide Omnifrio certain amounts of the proceeds of any such sale in exchange for Omnifrio agreeing to release us from any claims related to the milestone payments included in our original purchase agreement with Omnifrio and, upon the sale of such assets, to release us from any claims related to the deferred purchase price payments included in such agreement. The conditional settlement and release agreement was amended on July 19, 2014, October 18, 2014, April 18, 2015, June 25, 2015, January 1, 2016 and July 1, 2016, each time to extend its term. The conditional settlement and release agreement is currently in effect through December 31, 2016. Prism Arbitration On August 5, 2014, Primo Distribution, LLC (also known as Prism Distribution) initiated an arbitration proceeding against us, claiming less than $1,000 in damages for alleged breach of contract. The arbitration was filed with the American Arbitration Association, and was amended on December 19, 2014 to include additional claims for conversion, unfair and deceptive trade practices, fraud, and unjust enrichment. Damages claimed remain less than $1,000. We do not believe the claims have any merit and plan to vigorously contest and defend against them. No accrual has been made for this claim at September 30, 2016, as we do not currently believe that any loss which may result can be reasonably estimated, nor can an estimate of the possible range of losses be made. Texas Regional Operator Litigation/Arbitration On August 8, 2014, a lawsuit was commenced against us by our regional operators Artesia Springs, LLC, HOD Enterprises, L.P., and BBB Water, Inc. (the “ROs”) in the State of Texas. DS Services is also named as a defendant in the lawsuit. The lawsuit was filed in the 166th Judicial District Court of Bexar County, Texas, and was served upon us on August 25, 2014. We removed the lawsuit to the United States District Court for the Western District of Texas on September 5, 2014. The claims alleged against us in the lawsuit are breach of contract, conspiracy and fraud, and the ROs seek unspecified monetary damages as well as injunctive relief. On January 31, 2015, the District Judge dismissed the case without prejudice and indicated that to pursue their claims, the plaintiffs would have to proceed with alternative dispute resolution in North Carolina as provided in their contracts. On April 10, 2015, the ROs initiated an arbitration proceeding with the American Arbitration Association (“AAA”). The claims asserted are essentially the same as the ones made in their lawsuit described above. The ROs most recently re-filed their consolidated claims in the arbitration proceeding on September 15, 2015, and we filed counterclaims against Artesia Springs, LLC and HOD Enterprises, L.P. on October 20, 2015. We resolved the claims asserted by BBB Water, Inc. as of December 31, 2015, and BBB Water, Inc. is no longer a party to the arbitration proceedings. We do not believe that the ROs’ claims have any merit and plan to vigorously contest and defend against them. No accrual has been made for this claim at September 30, 2016 as we do not currently believe that any loss which may result can be reasonably estimated , nor can an estimate of the possible range of losses be made. 12 Sales Tax We routinely purchase equipment for use in operations from various vendors. These purchases are subject to sales tax depending on the equipment type and local sales tax regulations; however, we believe certain vendors have not assessed the appropriate sales tax. For purchases that are subject to sales tax in which we believe the vendor did not assess the appropriate amount, we accrue an estimate of the sales tax liability we ultimately expect to pay. Other Contingencies From time to time, we are involved in various claims and legal actions that arise in the normal course of business. Management believes that the outcome of such claims and legal actions will not have a significant adverse effect on our financial position, results of operations or cash flows. 6. Income Taxes We have established a full valuation allowance for our deferred tax assets that are not expected to be realized. For the three and nine months ended September 30, 2016 and 2015, there was no income tax expense or benefit. Section 382 of the U.S. Internal Revenue Code imposes an annual limitation on the amount of net operating loss carryforwards that might be used to offset taxable income when a corporation has undergone significant changes in stock ownership. We believe our prior ownership changes have created an annual limit, imposed by Section 382, on the amount of net operating loss we can utilize in a given year, however, we believe the annual limit is such that we will be able to utilize our net operating loss carryforwards during their respective carryforward periods. 7. Fair Value Measurements Fair value rules currently apply to all financial assets and liabilities and for certain nonfinancial assets and liabilities that are required to be recognized or disclosed at fair value. For this purpose, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs. U.S. GAAP establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: • Level 1 — quoted prices in active markets for identical assets and liabilities. • Level 2 — observable inputs other than quoted prices in active markets for identical assets and liabilities. • Level 3 — unobservable inputs in which there is little or no market data available, which require the reporting entity to develop its own assumptions. At September 30, 2016, we held financial assets that are required to be measured at fair value on a recurring basis. The financial assets held by the Company and the fair value hierarchy used to determine their fair values are as follows: Total Fair Value Fair Value Measurement Using Level 1 Current assets: Cash equivalents $ 689 $ 689 Total $ 689 $ 689 At September 30, 2016 and December 31, 2015, certain impaired Refill equipment reported in property and equipment, net on our condensed consolidated balance sheets was measured at its estimated fair value of $51 and $49, respectively, on a nonrecurring basis. The fair value is estimated based on the estimated salvage value of certain reusable components of the impaired equipment (Level 3 inputs). 13 The carrying amounts of cash and cash equivalents, accounts receivable, net, accounts payable, and accrued expenses and other current liabilities, approximate their fair values due to their short maturities. Liabilities of the Disposal Group classified as held for sale and reported within accrued expenses and other current liabilities and liabilities of disposal group, net of current portion, and other long-term liabilities on our condensed consolidated balance sheets are presented at their carrying value, which approximates their fair value. Based on borrowing rates currently available to us for loans with similar terms and the variable interest rate for borrowings under our Revolving Credit Facility, the carrying value of debt, capital leases and notes payable approximates fair value. 8. Earnings Per Share The following table sets forth the calculations of basic and diluted earnings per share: Three months ended September 30, Nine months ended September 30, Basic: Income from continuing operations $ 2,473 $ 1,342 $ 5,794 $ 1,900 Loss from discontinued operations ) Net income $ 2,456 $ 1,324 $ 5,751 $ 1,813 Weighted average shares 28,900 25,295 28,066 24,992 Basic earnings per share from continuing operations $ 0.09 $ 0.05 $ 0.21 $ 0.08 Basic loss per share from discontinued operations ) Basic earnings per share $ 0.08 $ 0.05 $ 0.20 $ 0.07 Diluted: Income from continuing operations $ 2,473 $ 1,342 $ 5,794 $ 1,900 Loss from discontinued operations ) Net income $ 2,456 $ 1,324 $ 5,751 $ 1,813 Weighted average shares 28,900 25,295 28,066 24,992 Potential shares arising from stock options, restricted stock and warrants 1,310 1,385 1,777 1,516 Weighted average shares - diluted 30,210 26,680 29,843 26,508 Diluted earnings per share from continuing operations $ 0.08 $ 0.05 $ 0.19 $ 0.07 Diluted loss per share from discontinued operations ) Diluted earnings per share $ 0.08 $ 0.05 $ 0.19 $ 0.07 For the nine months ended September 30, 2016, contingently issuable shares related to the first award under the VCP were included in the computation of the number of shares used in the diluted earnings per share through the March 11, 2016 issuance or deferral into the Deferred Compensation Plan. Subsequent to March 11, 2016, such shares were used in the computation of the number of shares used in basic earnings per share. Refer to “Note 4 – Stock-Based Compensation” for further description. For the three and nine months ended September 30, 2016, stock options, warrants and unvested shares of restricted stock with respect to an aggregate of 435 and 740 shares, respectively, have been excluded from the computation of the number of shares used in the diluted earnings per share because the exercise or grant prices of the awards were greater than the average market price of the underlying common stock and the effect of their inclusion would have been anti-dilutive. For the three and nine months ended September 30, 2015, stock options, warrants and unvested shares of restricted stock with respect to an aggregate of 1,469 and 1,335 shares, respectively, have been excluded from the computation of the number of shares used in the diluted earnings per share because the exercise or grant prices of the awards were greater than the average market price of the underlying common stock and the effect of their inclusion would have been anti-dilutive. 14 9. Segments We have two operating segments and two reportable segments: Primo Water (“Water”) and Primo Dispensers (“Dispensers”). Our Water segment sales consist of the sale of multi-gallon purified bottled water (“Exchange”) and our self-service filtered drinking water (“Refill”) offered through retailers in the United States and Canada. Our Water products are offered through point of purchase display racks or self-service filtered water displays and recycling centers that are prominently located at major retailers in space that is often underutilized. Our Dispensers segment sells water dispensers that are designed to dispense Primo and other dispenser-compatible bottled water. Our Dispensers sales are primarily generated through major U.S. retailers, where we recognize revenues for the sale of the water dispensers when title is transferred. We support retail sell-through with domestic inventory. We evaluate the financial results of these segments focusing primarily on segment net sales and segment income from operations before depreciation and amortization (“segment income from operations”). We utilize segment net sales and segment income from operations because we believe they provide useful information for effectively allocating our resources between business segments, evaluating the health of our business segments based on metrics that management can actively influence and gauging our investments and our ability to service, incur or pay down debt. Cost of sales for Exchange consists primarily of costs for bottling, distribution and bottles. Cost of sales for Refill consists primarily of costs associated with routine maintenance of reverse osmosis water filtration systems and filtered water displays as well as costs associated with obtaining meter readings to determine water usage. Cost of sales for Dispensers consists of contract manufacturing, freight and duties. Selling, general and administrative expenses for Water and Dispensers consist primarily of personnel costs for operations support as well as other supporting costs for operating each segment. Expenses not specifically related to operating segments are shown separately as Corporate. Corporate expenses are comprised mainly of compensation and other related expenses for corporate support, information systems and administration. Corporate expenses also include certain professional fees and expenses and compensation of our Board of Directors. 15 The following table presents segment information for the following periods: Three months ended September 30, Nine months ended September 30, Segment net sales Water $ 26,176 $ 24,469 $ 72,835 $ 67,239 Dispensers 9,328 9,394 29,350 28,236 $ 35,504 $ 33,863 $ 102,185 $ 95,475 Segment income from operations Water $ 9,301 $ 8,047 $ 25,746 $ 21,170 Dispensers 733 503 2,216 1,427 Corporate ) Non-recurring and acquisition-relatedcosts ) Depreciation and amortization ) Loss on disposal of property and equipment ) $ 2,950 $ 1,833 $ 7,230 $ 3,414 Depreciation and amortization expense: Water $ 2,262 $ 2,251 $ 6,834 $ 6,895 Dispensers 38 43 116 218 Corporate 97 77 275 311 $ 2,397 $ 2,371 $ 7,225 $ 7,424 Capital expenditures: Water $ 8,945 $ 5,325 Dispensers – 108 Corporate 385 137 $ 9,330 $ 5,570 Identifiable assets: At September 30, At December 31, Water $ 54,130 $ 50,617 Dispensers 18,083 12,843 Corporate 1,554 1,027 $ 73,767 $ 64,487 16 Subsequent Events On October 9, 2016, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) by and among the Company, Primo Subsidiary, Inc., a Delaware corporation and wholly-owned subsidiary of the Company (“Merger Sub”), Glacier Water Services, Inc., a Delaware corporation (“Glacier”), and David Shladovsky (the “Stockholder Representative”). Pursuant to the Merger Agreement, Merger Sub will merge with and into Glacier, with Glacier continuing as the surviving corporation and a wholly-owned subsidiary of Primo (the “Merger”). Our Board of Directors has, by unanimous vote, approved the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, valued at approximately $273,000, including the assumption of indebtedness and warrants to purchase 2.0 million shares of Primo common stock, consisting of: ● approximately $86,000 in closing consideration payable to holders of shares of Glacier common stock, options to purchase shares of Glacier common stock and minority LLC common units of GW Services, LLC, a majority-owned subsidiary of Glacier (collectively, the “Glacier equityholders”), which is allocated as follows, prior to the adjustments described below and in the Merger Agreement: o approximately $50,000 (or 58% of such closing consideration) payable in cash; and o approximately $36,000 (or 42% of such closing consideration) payable in shares of Primo common stock; and in each case, subject to adjustment to the extent Glacier incurs certain transaction expenses or incurs additional debt in excess of its estimated indebtedness as of the date of the Merger Agreement; and ● approximately $177,000 of net indebtedness and preferred interests being assumed ($81,000) orretired ($96,000)by Primo, and ● warrants to purchase 2.0 million shares of Primo common stock at an exercise price equal to $11.88 per share of Primo common stock, valued at $4.74 per share or approximately$10,000 in total. The amounts presented above are preliminary and subject to change in advance of the Merger. On October 11, 2016, we entered into a commitment letter with Goldman Sachs Bank USA (“Goldman”), in which Goldman committed to lend Primo up to $186,000 in term loans and to provide a $10,000 revolving credit facility (the “Commitment Letter”) for the purpose of executing the transactions contemplated by the Merger Agreement. We currently expect the closing of the Merger to occur in late 2016. 17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our historical consolidated financial statements and related notes thereto in this Quarterly Report on Form 10-Q and with our A nnual Report on Form 10-K for the year ended December 31, 2015. This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended, that are intended to be covered by the “safe harbor” created by those sections. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of forward-looking terms such as “believe,” “expect,” “may,” “will,” “should,” “could,” “seek,” “intend,” “plan,” “estimate,” “anticipate” or other comparable terms. These forward-looking statements are subject to uncertainty and changes in circumstances. Actual results may differ materially from these expectations due to inaccurate assumptions and known or unknown risks and uncertainties, including those identified in “Cautionary Note Regarding Forward-Looking Statements” in this Item 2 and in “Risk Factors” in Item 1A of Part I of our Annual Report on Form 10-K for the year ended December 31, 2015. In addition, certain factors related to Primo’s pending acquisition of Glacier Water Services, Inc. could cause actual results to differ materially from these expectations, including, among other things, that conditions to the closing of the merger may not be satisfied, the possibility that we may not be able to close the financing necessary to complete the acquisition, the potential impact on the business of the Company or Glacier Water Services, Inc. due to the announcement of the transaction, the occurrence of any event, change or other circumstances that could give rise to the termination of the definitive agreement, difficulties with the successful integration and realization of the anticipated benefits from the proposed acquisition, the possibility that the Company’s stock price may be affected after the acquisition by factors different than those currently affecting the Company’s stock price, the incurrence of costs related to the acquisition, changes to the Company’s board of directors and management in connection with the acquisition, the impact of the loss or non-retention of certain key personnel during the pendency of the acquisition or thereafter, the termination or renegotiation of agreements with customers, suppliers and other business partners in connection with the acquisition, the possibility that the acquisition may trigger certain change-of-control provisions in agreements with third parties, the possibility that the Company’s financial results following the acquisition may differ materially from the unaudited pro forma financial statements that have been or will be made available, any possible adverse impacts related to the implementation and integration of proper and effective internal controls in the combined company following the acquisition, and the Company's need for additional capital following the acquisition, among the other factors identified in the “Risk Factors” section of our registration statement on Form S-4 (File No. 333-214200), filed with the Securities and Exchange Commission on October 24, 2016. We urge you to consider those risks and uncertainties in evaluating our forward-looking statements. We caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein (or elsewhere) to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Overview Primo Water Corporation (together with its consolidated subsidiaries, “Primo,” “we,” “our,” “us,” or “the Company”) is North America’s leading single source provider of multi-gallon purified bottled water, self-service refill water and water dispensers sold through major retailers in the United States and Canada. We believe the market for purified water continues to grow due to evolving taste preferences, perceived health benefits and concerns regarding the quality of municipal tap water. Our products provide an environmentally friendly, economical, convenient and healthy solution for consuming purified and filtered water. We are a Delaware corporation that was founded in 2004 and is headquartered in Winston-Salem, North Carolina. Our business is designed to generate recurring demand for our purified bottled water or self-service filtered drinking water through the sale of innovative water dispensers. This business strategy is commonly referred to as “razor-razorblade” because the initial sale of a product creates a base of users who frequently purchase complementary consumable products. Once our bottled water is consumed using a water dispenser, empty bottles are exchanged at our recycling center displays, which provide a recycling ticket that offers a discount toward the purchase of a new bottle of Primo purified water (“Exchange”) or they are refilled at a self-service filtered drinking water location (“Refill”). Each of our multi-gallon Exchange water bottles can be sanitized and reused up to 40 times before being taken out of use, crushed and recycled, substantially reducing landfill waste compared to consumption of equivalent volumes of single-serve bottled water. As of September 30, 2016, our products were offered in each of the United States and in Canada at approximately 26,600 combined retail locations, including Lowe’s Home Improvement, Walmart, The Home Depot, Kmart, Meijer, Kroger, Food Lion, H-E-B Grocery, Sobeys and Walgreens. 18 We provide major retailers throughout the United States and Canada with a single-vendor solution for Dispensers and Water, addressing a market demand that we believe was previously unmet. Our solutions are easy for retailers to implement, require minimal management supervision and store-based labor, and provide centralized billing and detailed performance reports. Exchange offers retailers attractive financial margins and the ability to optimize typically unused retail space with our displays.Refill provides filtered water through the installation and servicing of reverse osmosis water filtration systems in the back room of the retailer’s store location, which minimizes the usage of the customer’s retail space. The self-service filtered water display, which is typically accompanied by a sales display containing empty reusable bottles, is located within the retailer customer’s floor space. Additionally, due to the recurring nature of water consumption, retailers benefit from year-round customer traffic and highly predictable revenue. Business Segments We have two operating segments and two reportable segments: Primo Water (“Water”) and Primo Dispensers (“Dispensers”). Our Water segment sales consist of our Exchange and Refill products, which are offered through retailers in the United States and Canada. Our Water products are offered through point of purchase display racks or self-service filtered water displays and recycling centers that are prominently located at major retailers in space that is often underutilized. Our Dispensers segment sells water dispensers that are designed to dispense Primo and other dispenser-compatible bottled water. Our Dispensers sales are primarily generated through major retailers in the U.S. and Canada, where we recognize revenues for the sale of the water dispensers when title is transferred. We support retail sell-through with domestic inventory. We evaluate the financial results of these segments focusing primarily on segment net sales and segment income from operations before depreciation and amortization (“segment income from operations”). We utilize segment net sales and segment income from operations because we believe they provide useful information for effectively allocating our resources between business segments, evaluating the health of our business segments based on metrics that management can actively influence and gauging our investments and our ability to service, incur or pay down debt. Cost of sales for Exchange consists primarily of costs for bottling, distribution and bottles. Cost of sales for Refill consists primarily of costs associated with routine maintenance of reverse osmosis water filtration systems and filtered water displays as well as costs associated with obtaining meter readings to determine water usage. Cost of sales for Dispensers consists of contract manufacturing, freight and duties. Selling, general and administrative expenses for Water and Dispensers consist primarily of personnel costs for operations support as well as other supporting costs for operating each segment. Expenses not specifically related to operating segments are shown separately as Corporate. Corporate expenses are comprised mainly of compensation and other related expenses for corporate support, information systems and administration. Corporate expenses also include certain professional fees and expenses and compensation of our Board of Directors. In this Management’s Discussion and Analysis of Financial Condition and Results of Operations, when we refer to “same-store unit growth” for our Water segment, we are comparing retail locations at which our products have been available for at least 12months at the beginning of the relevant period. In addition, “gross margin percentage” is defined as net sales less cost of sales, as a percentage of net sales. 19 Proposed Transactions On October 9, 2016, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) by and among the Company, Primo Subsidiary, Inc., a Delaware corporation and wholly-owned subsidiary of the Company (“Merger Sub”), Glacier Water Services, Inc., a Delaware corporation (“Glacier”), and David Shladovsky (the “Stockholder Representative”). Pursuant to the Merger Agreement, Merger Sub will merge with and into Glacier, with Glacier continuing as the surviving corporation and a wholly-owned subsidiary of Primo (the “Merger”). Our Board of Directors has, by unanimous vote, approved the Merger Agreement and the transactions contemplated by the Merger Agreement, including the Merger, valued at approximately $273.0 million, including the assumption of indebtedness and warrants to purchase 2.0 million shares of Primo common stock, consisting of: ● approximately $86.0 million in closing consideration payable to holders of shares of Glacier common stock, options to purchase shares of Glacier common stock and minority LLC common units of GW Services, LLC, a majority-owned subsidiary of Glacier (collectively, the “Glacier equityholders”), which is allocated as follows, prior to the adjustments described below and in the Merger Agreement: o approximately $50.0 million (or 58% of such closing consideration) payable in cash; and o approximately $36.0 million (or 42% of such closing consideration) payable in shares of Primo common stock; and in each case, subject to adjustment to the extent Glacier incurs certain transaction expenses or incurs additional debt in excess of its estimated indebtedness as of the date of the Merger Agreement; and ● approximately $177.0 million of net indebtedness and preferred interests being assumed ($81.0 million) orretired ($96.0 million)by Primo, and ● warrants to purchase 2.0 million shares of Primo common stock at an exercise price equal to $11.88 per share of Primo common stock, valued at $4.74 per share orapproximately$10.0 million in total. The amounts presented above are preliminary and subject to change in advance of the Merger. 20 On October 11, 2016, we entered into a commitment letter with Goldman Sachs Bank USA (“Goldman”), in which Goldman committed to lend Primo up to $186.0 million in term loans and to provide a $10.0 million revolving credit facility (the “Commitment Letter”)for the purpose of executing the transactions contemplated by the Merger Agreement. We currently expect the closing of the Merger to occur in late 2016. There are a number of risks and uncertainties associated with the transactions described above. For more information regarding the Merger, refer to our Registration Statement on Form S-4 (File No. 333-214200) that was filed with the SEC on October 24, 2016. Results of Operations The following table sets forth our results of operations (dollars in thousands): Three months ended September 30, Nine months ended September 30, Consolidated statements of operations data: Net sales $ 35,504 $ 33,863 $ 102,185 $ 95,475 Operating costs and expenses: Cost of sales 24,435 24,359 71,351 70,120 Selling, general and administrative expenses 4,909 4,981 14,715 13,991 Non-recurring and acquisition-related costs 655 53 1,094 109 Depreciation and amortization 2,397 2,371 7,225 7,424 Loss on disposal of property and equipment 158 266 570 417 Total operating costs and expenses 32,554 32,030 94,955 92,061 Income from operations 2,950 1,833 7,230 3,414 Interest expense, net 477 491 1,436 1,514 Income from continuing operations 2,473 1,342 5,794 1,900 Loss from discontinued operations ) Net income $ 2,456 $ 1,324 $ 5,751 $ 1,813 21 The following table sets forth our results of operations expressed as a percentage of net sales: Three months ended September 30, Nine months ended September 30, Consolidated statements of operations data: Net sales % Operating costs and expenses: Cost of sales 68.8 71.9 69.8 73.4 Selling, general and administrative expenses 13.8 14.7 14.4 14.7 Non-recurring and acquisition-related costs 1.8 0.2 1.1 0.1 Depreciation and amortization 6.8 7.0 7.1 7.8 Loss on disposal of property and equipment 0.5 0.8 0.5 0.4 Total operating costs and expenses 91.7 94.6 92.9 96.4 Income from operations 8.3 5.4 7.1 3.6 Interest expense, net 1.3 1.4 1.4 1.6 Income from continuing operations 7.0 4.0 5.7 2.0 Loss from discontinued operations ) Net income % The following table sets forth our segment net sales and segment income from operations presented on a segment basis and reconciled to our consolidated income from operations (dollars in thousands). Three months ended September 30, Nine months ended September 30, Segment net sales Water $ 26,176 $ 24,469 $ 72,835 $ 67,239 Dispensers 9,328 9,394 29,350 28,236 Total net sales $ 35,504 $ 33,863 $ 102,185 $ 95,475 Segment income from operations Water $ 9,301 $ 8,047 $ 25,746 $ 21,170 Dispensers 733 503 2,216 1,427 Corporate ) Non-recurring and acquisition-related costs ) Depreciation and amortization ) Loss on disposal of property and equipment ) $ 2,950 $ 1,833 $ 7,230 $ 3,414 Three Months Ended September 30, 2016 Compared to Three Months Ended September 30, Net Sales . Net sales increased 4.8%, or $1.6million, to $35.5million for the three months ended September 30, 2016 from $33.9million for the three months ended September 30, 2015. The change was due to an increase of $1.7 million for Water offset by a decrease of $0.1 million for Dispensers. Water. Water net sales increased 7.0% to $26.2 million, representing 73.7% of our total net sales for the three months ended September 30, 2016. The increase was primarily due to the 8.1% increase in U.S. Exchange sales attributable to same-store unit growth of approximately 8.9%. Additionally, U.S. Refill net sales increased 5.4% due to same-store unit growth, the addition of retail locations and growth in sales of empty bottles. Overall, five-gallon equivalent units for Water increased 5.5% to 10.1 million for the three months ended September 30, 2016 from 9.5 million for the same period of the prior year. Dispensers. Dispensers net sales decreased 0.7% to $9.3million, representing 26.3% of our total net sales for the three months ended September 30, 2016. The decrease in Dispensers net sales was due primarily to sales price reductions on certain items, as our dispenser unit sales to retailers increased by 4.0% during the period. Consumer demand, which we measure as the dispenser unit sales by our retail customers to consumers, was approximately 166,000, or an increase of 13.4% for the three months ended September 30, 2016 compared to the same period in 2015. 22 Gross Margin Percentage. The overall gross margin percentage increased to 31.2% for the three months ended September 30, 2016 from 28.1% for the three months ended September 30, 2015 due to improvements in both Water and Dispensers. Water. Gross margin as a percentage of net sales for our Water segment increased to 38.2% for the three months ended September 30, 2016 from 35.5% for the three months ended September 30, 2015 due primarily to the improvement for Exchange. Gross margin as a percentage of net sales for Exchange improved to 31.8% for the three months ended September 30, 2016 compared to 27.0% for the same period in 2015, due primarily to improved supply chain costs. Gross margin as a percentage of net sales for Refill decreased to 53.6% for the three months ended September 30, 2016 compared to 55.2% for the same period in 2015, due primarily to a shift in sales mix, with lower-margin empty bottle sales making up a larger portion of total Refill net sales compared to the prior year. Dispensers. Gross margin as a percentage of net sales for our Dispensers segment increased to 11.4% for the three months ended September 30, 2016 from 8.6% for the three months ended September 30, 2015. The increase in gross margin percentage was primarily due to a favorable change in sales mix towards higher-margin products and improved supply chain costs. Selling, General and Administrative Expenses (“SG&A”). SG&A decreased 1.5% to $4.9 million for the three months ended September 30, 2016 from $5.0 million for the three months ended September 30, 2015. As a percentage of net sales, SG&A decreased to 13.8% for the three months ended September 30, 2016 from 14.7% for the three months ended September 30, 2015, due primarily to: (1) the $0.2 million decrease in realized foreign currency loss due to the weakening of the U.S. dollar relative to the Canadian dollar during the three months ended September 30, 2016, compared to the strengthening of the U.S. dollar relative to the Canadian dollar during the same period in 2015, and (2) the $0.2 million decrease in administrative and professional fees, due primarily to the timing of certain work compared to the prior year, partially offset by (3) the $0.3 million increase in employee-related costs driven primarily by an increase in compensation expenses related to increased headcount and performance-based incentives. Non-Recurring and acquisition-related Costs. Non-recurring and acquisition-relatedcosts were $0.7 million for the three months ended September 30, 2016 compared to $0.1 million for the same period in 2015. The increase was primarily due to transaction expenses, including fees payable to financial, accounting and legal advisors, associated with the acquisition of Glacier incurred during the three months ended September 30, 2016 (see “Note 10 – Subsequent Events” in the Notes to Condensed Consolidated Financial Statements). For both periods, non-recurring and acquisition-related costs included legal and other expenses associated with litigation and arbitration proceedings against certain former regional operators (see “Note 5 – Commitments and Contingencies” in the Notes to Condensed Consolidated Financial Statements). Depreciation and Amortization. Depreciation and amortization for the three months ended September 30, 2016 was $2.4 million, unchanged from the same period of the prior year. Loss on Disposal of Property and Equipment . Loss on disposal of property and equipment was $0.2 million for the three months ended September 30, 2016 compared to $0.3 million for the three months ended September 30, 2015. Interest Expense, net.
